NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “where the detection information transmitted from the communication partners for which the link is established is received, the communications control code causes at least one of the at least one processor to, while maintaining establishment of the link with each of the plurality of communication partners for which the link is established, restrict transmission and reception of data by the first near field communication with the communication partners other than the communication partner that has transmitted the detection information” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 16, 17, and 19 recite similar limitations to those of claim 1, therefore, claims 16, 17, and 19 are allowed for similar reasons as stated above.  
With respect to claim 8, the limitations “communication control code configured to cause at least one of the at least one processor to, in a case where the detector detects that the portable storage medium has entered the second communicable range, cause the first communication transceiver to transmit detection information indicating that the portable storage medium has entered the second communicable range to at least a first communication partner for which the link is established”, and “cause the first communication transceiver to modify transmission and reception of data by the first near field communication with at least a second communication partner for which the link is established” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 8 is allowed.  Claims 18 and 20 recite similar limitations to those of claim 8, therefore, claims 18 and 20 are allowed for similar reasons as stated above.
Claims 2-7 and 9-15 depend from an allowed base claim, therefore, claims 2-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pawar et al. US 2016/0359766 see ¶ 0025, Fig. 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN P COX/Primary Examiner, Art Unit 2474